The amended petition of members of a Baptist church, reciting that they sued for themselves and other members, against H. T. Thomas, alleged that, at a church conference attended by approximately forty out of a membership of 800 to 1000, it was regularly decided to discharge the defendant as pastor, that he had refused to quit and continued to act as pastor, dominating the church and in many ways offending the petitioners, and that, although in conference the church had agreed that a lodge might use the church on the third Sundays, the defendant had rescinded that action, stating that he intended to use it, and that there was approximately $1100 in the church treasury which the defendant was seeking to get possession of, and would do so if he could get some of the deacons to obtain it for him. The prayer was for injunction. The court sustained the defendant's general demurrer except ground one, which was overruled, and the action was dismissed. The petitioners except to the judgment dismissing the action, and by cross-bill the defendant excepts to the judgment overruling ground one of the general demurrer. Held:
The only property involved is the funds in the church treasury, and the record shows no more than a bare apprehension that by some means the pastor will gain possession. Aside from this, the petition complains merely of internal affairs of the church, the real complaint being that the defendant is acting as pastor. Equity simply can not grant relief which has to do with the internal affairs of a church. Code, § 22-408;  Knowles v. White, 199 Ga. 772 (35 S.E.2d 451). It follows that the court did not err in dismissing the action, and this ruling makes it unnecessary to rule on the cross-bill.
Judgment affirmed on the main bill of exceptions; cross-bill of exceptions dismissed. All the Justices concur.
                  Nos. 16466, 16480. FEBRUARY 16, 1949.